COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-16-00145-CV


CHRISTOPHER J. MCLUCAS                                              APPELLANT

                                        V.

RAUL CASTILLO AND YOLANDA                                           APPELLEES
CASTILLO


                                    ------------

         FROM COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY
                   TRIAL COURT NO. 2015-005026-3

                                   ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                   ------------

     On July 6, 2016, we notified Appellant that the trial court clerk responsible

for preparing the record in this appeal informed the court that payment

arrangements had not been made to pay for the clerk’s record as required by

Texas Rule of Appellate Procedure 35.3(a)(2). See Tex. R. App. P. 35.3(a)(2).


     1
      See Tex. R. App. P. 47.4.
We stated that we would dismiss the appeal for want of prosecution unless

Appellant made arrangements to pay for the clerk’s record and provided this

court with proof of payment by July 18, 2016. The deadline expired without

Appellant making payment arrangements for the clerk’s record.               Appellees

thereafter filed a motion to dismiss this appeal for want of prosecution.

      Five days later, we received “Appellant’s Unopposed First Motion For

Extension Of Time To Pay For The Clerk’s Record And Reporter’s Record And

Provide Proof Of Payments And Designations,” contending that the reason he

was unable to pay for the record was due to his counsel’s illness.2 Appellees

filed a response opposing Appellant’s motion for extension of time to pay for the

clerk’s record and attached an enforcement order showing that Appellant’s

counsel had appeared in court with Appellant on the July 18 deadline; Appellees

argue that Appellant’s counsel’s health had nothing to do with Appellant missing

the court-imposed July 18, 2016 deadline for paying for the clerk’s record.

      After reviewing Appellant’s motion for extension and Appellees’ response,

it is the opinion of the court that the appeal should be dismissed for want of

prosecution.   Accordingly, we deny “Appellant’s Unopposed First Motion For

Extension Of Time To Pay For The Clerk’s Record And Reporter’s Record And

Provide Proof Of Payments And Designations,” we grant “Appellees Raul Castillo



      2
        The motion alleges that Appellant’s counsel Gary Tucker had an illness
that interfered with his ability to perform his responsibilities in a timely manner.
The motion was not filed by Mr. Tucker.

                                     2
and Yolanda Castillo’s Motion to Dismiss Appeal for Want of Prosecution,” and

we dismiss the appeal. See Tex. R. App. P. 37.3(b), 42.3(b).

      Appellant shall pay all costs of the appeal, for which let execution issue.

                                                   PER CURIAM

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DELIVERED: July 28, 2016




                                     3